Entered: April 27th, 2020
                             Case 19-15787           Doc 30   Filed 04/27/20    Page 1 of 1
Signed: April 27th, 2020

SO ORDERED
RESPONSE OR REQUIRED FILINGS DUE ON OR BEFORE JULY 14,
2020.




                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF MARYLAND
                                            at Baltimore
                                    In re:   Case No.: 19−15787 − NVA       Chapter: 13

Leah N Baran
Debtor

                                      ORDER TO SHOW CAUSE
                                WHY CASE SHOULD NOT BE DISMISSED
                            FOR FAILURE TO COMPLETE REQUIRED FILINGS

By notice of the Court dated April 7, 2020, the above−captioned Debtor was admonished to file:

      Chapter 13 Plan
      Certificate of Mailing Plan to all creditors
      Statement of Current Monthly Income and Calculation of Commitment Period and Disposable Income
      Schedules A/B C D E/F G H I J and Declaration Concerning Debtor's Schedules
      Statement of Financial Affairs
      Other:

Debtor has failed to comply with said Order. It is, therefore, by the United States Bankruptcy Court for the District of
Maryland,

ORDERED, that the Debtor show cause, if any there be, by the date set forth in the endorsement above., in a writing
filed with Clerk, U.S. Bankruptcy Court Baltimore Division, 101 West Lombard Street, Ste. 8530, Baltimore,
Maryland 21201 why this case should not be dismissed, pursuant to 11 U.S.C. § 1307(c), for failure to complete
required filings. Completion of the required filings by the same date shall dissolve this Order to Show Cause. Failure
to complete the required filings within the time allowed, or failure to show cause which the Court considers adequate,
may result in a dismissal of this case without further notice.

cc:     Debtor
        Attorney for Debtor − John Peter Roberts
        Case Trustee − Robert S. Thomas II

                                                       End of Order
39x01 (rev. 12/01/2015) − yoliver
